PER CURIAM.
This is a companion appeal to that of Shannon v. McBride, Fla.App., 105 So.2d 16, in which opinion was filed this date. Shortly after the entry of the final judgment in that case, the appellants filed their complaint against the appellees in this case on the same cause of action. Among other motions, appellees moved to dismiss this complaint on the ground of res judicata. The motion was granted on said ground and final judgment was granted to appel-lees thereon. This appeal promptly followed.
The judgment is .reversed on authority of the opinion in the companion appeal. See also Hough v. Menses, Fla.1957, 95 So.2d 410, and Chambers v. Chambers, Fla.App., 1958, 102 So.2d 171.
KANNER, C. J., ALLEN, J., and THORNAL, CAMPBELL, Associate Judge, concur.